DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 is amended as follows:
14. (currently amended) The medical injection system of claim 10, further comprising a first state, a second state, a third state, and a fourth state, wherein in the first state, the cartridge is in contact with the retract nut; in the second state, the button spring is relaxed, the first teeth is not engaged with the third teeth, and the driver sleeve is not rotated by a rotation of the dose knob; in the third state, the button spring is compressed, the first teeth are engaged with the third teeth, the dose knob is rotated, the rotation of the dose knob drives the driver sleeve to rotate, the rotation of the driver sleeve drives the driver to rotate, and the rotation of the driver causes the lead screw to move axially toward the distal end of the medical injection system; and in the fourth state, the cartridge is not in contact with the retract nut and the lead screw is moved axially toward the proximal end of the medical injection system.
Reasons for Allowance
Claims 1-17 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Marshall et al (US 2007/0129687), fails to disclose or make obvious a device as described in claims 1 and 17. Specifically, Marshall fails to disclose or make obvious a medical injection system, in combination with the other elements of the claim, comprising “a fixed body comprising a ratchet and a first helical element, the ratchet being coupled to the resilient flange of the driver for preventing the driver from rotating in a second direction, and the first helical element being on an external surface of the fixed body.” Marshall teaches a medical injection system (Fig. 1) with a lead and a helical element on the outside of the fixed body. Instead, Marshall uses a drive gear (11) to translate rotational and axial movements as required to set and dispense a dose of medicine (¶0069, 0078-0079). It would not have been obvious to a person of ordinary skill in the art to modify Marshall to incorporate the missing elements of the claim as such a modification would either be based on hindsight reasoning or would render the device inoperable. 
The closest prior art of record, Kohlbrenner et al (US 2009/0247951), fails to disclose or make obvious a device as described in claim 1 and 17. Specifically, Kohlbrenner fails to disclose or make obvious a medical injection system, in combination with the other elements of the claim, comprising “a dose knob rotatable in the first direction and the second direction and coupled to a proximal end of the dose indicia, the dose knob comprising a plurality of first teeth and a plurality of second teeth, the first teeth being circumferentially disposed on an internal surface of the dose knob, and the second teeth facing a distal end of the medical injection system” in combination with “a driver sleeve rotatable in the first direction and the second direction and partially accommodated by the fixed body, the driver sleeve being configured for partially accommodating the driver, and comprising a second engaging element and a plurality of third teeth, the second engaging element being on an internal surface of the driver sleeve and for coupling to the first engaging element of the driver, and the third teeth being capable of engaging with the first teeth of the dose knob.” Kohlbrenner teaches a medical injection system (Fig. 1A) with a lead screw (180; Fig. 10), a driver (120), and a fixed body (150) with a ratchet (158) coupled to a resilient flange (280) and a first helical element (157) coupled to a dose indicia (70) as claimed (¶0076, 0096, 0102). However, the interpreted dose knob (60) of Kohlbrenner has first teeth (250) that fail to engage with any element of a driver sleeve (220). It would not have been obvious to a person of ordinary skill in the art to modify Kohlbrenner to incorporate the missing elements of the claim as such a modification would either be based on hindsight reasoning or would render the device inoperable.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1 and 17. Claims 2-16 are allowed for incorporating the above limitations due to their respective dependencies on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783